                Case 1:19-cv-03347-LJL-JLC Document 147 Filed 02/05/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                       QIANA SMITH-WILLIAMS
Corporation Counsel                                100 CHURCH STREET                                            Senior Counsel
                                                   NEW YORK, NY 10007                                   Phone: (212) 356-2360
                                                                                                          Fax: (212) 356-3509
                                                                                                        qwilliam@law.nyc.gov



                                                                                February 5, 2021

        BY ECF
        Honorable James L. Cott
        United States Magistrate Judge
        Southern District of New York
        United States Courthouse
        500 Pearl Street
        New York, NY 10007

                        Re:     Alexander Williams v. City of New York, et al.,
                                19 Civ. 3347 (LJL) (JLC) 1
        Your Honor:

                       I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys for defendants in the above-referenced action.
        Defendants respectfully request an additional 14-day extension of the deadline to file their
        summary judgment motion, from February 12, 2021, up to and including February 26, 2021,
        because defendants are still awaiting the deposition transcript of plaintiff. This is defendants’
        second request for an extension of the briefing schedule. Because plaintiff is presently
        incarcerated, he could not be reached expeditiously to obtain his consent to this request.

                       By way of background, Plaintiff is a pre-trial detainee in the custody of the New
        York City Department of Correction. Plaintiff alleges that between January 20, 2019 and July 14,
        2020, defendants, correction officers at Manhattan Detention Center (“MDC”), opened and read
        his outgoing and incoming mail, denied him access to the law library, ignored and did not
        process his grievances, denied his ability to timely mail summonses and complaints to correction
        officers he was suing in a state court proceeding, retaliated against him, used excessive force
        against him by spraying him with a chemical agent, and denied him adequate medical care. (See
        Williams I, Compl., pp. 4-5; Williams II Compl., pp. 4-5, 7-11; Williams III Am. Compl. 4, 6-
        14, and 21.)

        1
          This matter was originally docketed as 20-cv-3992. However, on or about August 27, 2020, this matter was
        consolidated into the matter bearing docket number 19-cv-3347.
       Case 1:19-cv-03347-LJL-JLC Document 147 Filed 02/05/21 Page 2 of 2




               On January 11 and 12, 2021, defendants conducted plaintiff’s deposition.
Defendants were told that they would receive the deposition transcript by January 26, 2021.
Thereafter, on January 31, 2021, defendants were informed that they would receive the
deposition transcript on February 2, 2021, at the latest; however, to date, defendants have not yet
received the deposition transcript. While this office is diligently following up with the court
reporting agency concerning the outstanding transcript, at this juncture, defendants are not in a
position to draft a comprehensive motion for summary judgment without plaintiff’s transcript.
Moreover, defendants submit that plaintiff would likely not be in a position to adequately oppose
any such motion without access to the transcript either.
              As such, defendants respectfully request a 14-day extension of the deadline to file
their summary judgment motion, from February 12, 2021, up to and including February 26,
2021. To the extent that Your Honor is inclined to grant this request, defendants also request an
adjustment of the remainder of the briefing schedule as follows: (1) Opposition Papers due
March 29, 2021; and (2) Reply Papers, if any, due April 19, 2021.
                 Thank you for your consideration of this matter.
                                                                    Sincerely,


                                                                             Qiana Smith-Williams /s
                                                                    Qiana Smith-Williams2
                                                                    Senior Counsel

cc:     VIA FIRST-CLASS MAIL
        Alexander Williams
        George R. Vierno Center
        09-09 Hazen Street
        Bronx, NY 11370




2
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
